PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MCANDREWS HELD & MALLOY, LTD500 WEST MADISON STREETSUITE 3400CHICAGO IL ILLINOIS 60661


In re Application of	:	
          PEEL et al.	:            SUA SPONTE EXERCISE	
Application No. 16/997,291	:                              OF
Filed:  August 19, 2020					:            SUPERVISORY REVIEW
Attorney Docket No. 63389US04	:              
For:	CAMERA MOUNT SYSTEM 	:            			
	

A sua sponte review of the above-noted application file has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the miscellaneous communication letter mailed on August 3, 2022 was improper. The purpose of this communication is to correct this error and clarify the record.

A review of the application reveals that a PETITION TO EXPUNGE PAPERS UNDER 37 CFR 1.59(b) was filed by the applicant on May 20, 2021.  A miscellaneous communication was mailed GRANTING the petition on August 3,2022.  However, the granting of the petition was made in error and is hereby withdrawn.  A petition decision will be forthcoming.
                               
Any inquiry regarding this decision should be directed to Troy Chambers, Supervisory Patent Examiner, at (571) 272-6874.


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                      ___________________________
Namrata Boveja, Acting Director
Technology Center 3600
(571) 270-1490


/TC//SB/: 08/16/2022
/SHADI S BANIANI/Supervisory Patent Examiner, Art Unit 3600